Citation Nr: 9900106	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  98-07 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral foot condition to include hallux valgus, plantar 
and calcaneal spurs and degenerative changes of the first 
metatarsophalangeal joints.  


REPRESENTATION


Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1958 to 
August 1961.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he is entitled to 
service connection for bilateral foot disability to include 
hallus valgus, plantar and calcaneal spurs and degenerative 
changes of the first metatarsophalangeal joints.  The veteran 
asserts that he developed such disabilities as a result of a 
service related parachuting accident.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
been submitted to reopen the claim for service connection for 
bilateral foot condition to include hallux valgus, plantar 
and calcaneal spurs and degenerative changes of the first 
metatarsophalangeal joints.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
bilateral foot disorder to include hallux valgus, plantar and 
calcaneal spurs and degenerative changes of the first 
metatarsophalangeal joints in April 1997.  

2.  The evidence added to the record since the April 1997 
Board decision is new and material and so significant that it 
must be considered in order to decide the claim.


CONCLUSION OF LAW

Evidence received since the April 1997 Board denial of 
service connection for bilateral foot disorder to include 
hallux valgus, plantar and calcaneal spurs and degenerative 
joint changes of the first metatarsophalangeal joints is new 
and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a), 20.1105 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1997, the Board denied the veterans claim for 
service connection for bilateral foot disorder to include 
hallux valgus, plantar and calcaneal spurs and degenerative 
joint changes of the first metatarsophalangeal joints.  The 
Board determined that the veterans claim was not well 
grounded due to the absence of medical evidence linking the 
veterans bilateral foot disability to service.  At the time 
of the Boards decision, the evidence of record consisted of 
the veterans service medical records, private medical 
records dated in 1978 and 1979, the report of a VA 
examination dated in March 1995, statements dated in March 
1995 of former fellow servicemen, a private medical statement 
dated in April 1996, a copy of the transcripts of an October 
1996 personal hearing before a hearing officer, and the 
report of a VA examination dated in January 1997.  

The service medical records are negative for evidence of a 
bilateral foot disability.  These records reflect that the 
veteran sprained his left ankle in April 1960 as the result 
of a parachute accident.  It was noted that the veteran 
complained of left ankle pain.  Clinical findings included 
pain, swelling, and limitation of motion of the lateral 
aspect of the left ankle.  X-rays of the ankle and left lower 
extremity taken a few days after the incident revealed no 
bone or joint abnormality.  The report of a July 1961 
separation examination is negative for complaints, findings, 
or diagnosis pertaining to a bilateral foot disability.  The 
Board notes that the veteran was granted service connection 
for residuals of left ankle sprain in a July 1995 rating 
decision.  

In a March 1978 statement, Herbert Chaney, M.D, indicated 
that the veteran was seen for fallen arches.  That report 
contains a diagnosis of compensated forefoot varus, muscle 
strain and gastrocnemius, bilaterally.  A February 1979 
record reflects that the veteran had congenital foot fault 
precipitating chronic foot strain.  That record further 
noted,  accommodation via orthotic devices.  

The report of the March 1995 VA compensation and pension 
examination contains diagnoses of bilateral foot pain, 
etiology unknown; and plantar and calcaneal spurs.  X-rays of 
the feet associated with the examination revealed bilateral 
minimal hallux valgus, minimal degenerative changes of the 
first metatarsophalangeal joint; bilaterally.  There was no 
evidence of acute fracture or subluxation, bilaterally; no 
soft tissue abnormality was visualized in the right foot; 
plantar and calcaneal spurs were noted on the left foot.  

In the March 1995 statements, the veterans comrades 
indicated that they served with the veteran.  The authors 
stated that they witnessed the veterans parachuting accident 
and that they veteran sustained an injury to his ankle and 
feet. 

In an April 1996 statement, Ronald S. Slatick, D.P.M 
primarily spoke to the veterans ankle disability.  
At the personal hearing, the veteran provided testimony in 
support of his claim.  The veteran testified that during 
service he was involved in a parachuting accident whereby he 
injured his feet and ankle.  He explained that during a night 
drop that his parachute did not open properly and that when 
he landed he hurt his feet.  The veteran added that he was 
treated for his injury and that the foot injury changed his 
gait during service.  The appellant indicated that he 
continues to have bilateral foot problems.  

The report of the January 1997 VA examination was conducted 
primarily with regard to the veterans left ankle disability.  
As to the feet, it was noted that the veteran had a limited 
ability to actively evert and invert the feet without 
assistance.  There was no diagnosis with regard to the feet.  

In order to reopen a previously denied claim, there must be 
new and material evidence pursuant to the provisions of 
38 C.F.R. § 3.156(a).  In accordance with section 3.156(a), 
[n]ew and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a).  

The evidence that the veteran submitted since the denial of 
his claim in April 1997 consists of several private medical 
records dated in 1997 and 1998, a copy of Social Security 
Administration (SSA) disability benefits decision dated in 
1998, and copy of the transcript of a personal hearing dated 
in March 1998 before a hearing officer.  

James A. Metcalf, M.D., in a correspondence dated in March 
1997 to the veteran indicated that the pain in the veterans 
feet were most likely the result of pain stemming from the 
veterans musculoskeletal system.  

In a statement dated in April 1997, George Smith, D.F.M., 
indicated that he was a retired podiatrist and that he had 
treated the veteran from 1962 to 1970 for foot pain and foot 
problems.  It was also provided that the veteran had been 
fitted for shoe supports.  

In a December 1997 statement, Ronald S. Slatick, D.P.M 
indicated that the veteran had been evaluated for pain in 
both feet and that the discomfort had been ongoing since 1960 
when the veteran sustained a severe left ankle sprain while 
in service.  The doctor opined that the veteran foot pain was 
due to chronic arthritis, tendinitis and fasciitis.  The 
doctor stated that inadequate evaluations at the time of the 
veterans initial injury in 1960 most likely contributed to 
bilateral foot disorder.  

In December 1997 and March 1998 statements, John R. Dexter, 
M.D., indicated that he was treating the veteran for 
bilateral foot pain.  The doctor indicated that the veteran 
reported a history of foot and ankle injury during a 
parachute jump injury.  It was noted that the injury resulted 
in an evulsion fracture of the left distal malleolus and 
numerous ligamentous injuries with strains and sprains.  Dr. 
Dexter opined that the pain and weakness that the veteran 
experiences is the result of the 1960 ankle injury.  

In 1998, the veteran was awarded SSA disability benefits for 
his ankle and bilateral foot disabilities.  The medical 
evidence upon which SSA based its determination reflects that 
the veteran has bilateral ankle and foot disabilities which 
prevent the veteran from performing work activity in 
accordance the Social Security Act.  SSA relied on some of 
the medical evidence of record.  

During the personal hearing, the veteran testified that he 
injured his feet and ankles while in service.  The veteran 
elaborated that during a night jump when his parachute failed 
to open properly and that he was hospitalized and later 
placed in a walking cast for a period of time.  

Having reviewed the record, the Board finds that the veteran 
has submitted new and material evidence to reopen his claim 
for service connection for bilateral foot disorder to include 
hallux valgus, plantar and calcaneal spurs and degenerative 
changes of the first metatarsophalangeal joints.  In reaching 
this determination, the Board notes that the prior denial was 
based on the absence of competent medical evidence providing 
a nexus between currently manifested bilateral foot 
disability and active service.  The December 1997 statement 
of Dr. Slatick and the December 1997 and March 1998 
statements of Dr. Dexter, are presumed credible for purposes 
of this decision, and provide medical evidence that the 
veterans bilateral foot disability is related to the service 
parachuting incident.  As a general rule, the credibility of 
evidence is presumed when determining whether to reopen a 
claim.  Justice v. Principi, 3 Vet. App. 510, 513 (1992).  
These statements are both new and material and are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim must 
be reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 
20.1105.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral foot 
condition to include hallux valgus, plantar and calcaneal 
spurs and degenerative changes of the first 
metatarsophalangeal joints is reopened.  To this extent the 
appeal is granted.


REMAND

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
inform him that he should submit any 
additional evidence and argument desired, 
including any evidence of treatment that 
has not previously been associated with 
the record.  

2.  The veteran should be afforded a VA 
orthopedic examination by a board-
certified specialist, if available, to 
determine the etiology of any currently 
identified bilateral foot disability.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The claims file must be made 
available to the examiner prior to the 
examination.  The examination report 
should reflect that a review of the 
claims file was accomplished.  The 
examiner should provide an opinion as to 
the etiology of any identified disability 
of the feet, including whether it is at 
least as likely as not that such 
disability is residual to a parachute 
jump incident in 1960.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  After the development requested above 
has been completed, the RO should 
adjudicate the veteran's claim on a de 
novo basis.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be given the appropriate period of 
time in which to respond.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until otherwise notified. 



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
